DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Application Status
Claims 1-11 have been cancelled, claims 12-21 are new, are pending, and have been examined in this application. 
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Objections
Claims 13, 14, 16, and 17 are objected to because of the following informalities:  
Claim 13 “boxes shaped enclosure” should be –box shaped enclosures--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 

The claim and its dependents were examined as best understood and “one to a plurality of rectangular box shaped enclosures” has been interpreted as “one or a plurality of rectangular box shaped enclosures” or “at least one rectangular box shaped enclosure”. The Examiner suggests “one to a plurality” should be amended to –at least one–, which then indicates that the enclosures come in either singular or multiples. 
Claim 12 recites the phrase “one to a plurality of rectangular box shaped enclosures containing rodent snap traps having spring-loaded bars” which is indefinite and unclear. It is unclear if the applicant intends to claim one or a plurality of enclosures each containing multiple snap traps and spring loaded bars, or if one or a plurality of enclosures each has a singular snap trap and spring loaded bar.
Claim 12 recites “side openings begin at the front-end wall for a portion of the rectangular box shaped enclosures.” This is unclear because it is unclear how side openings can begin at a front-end wall. This has been examined as “adjacent to” the front-end wall, or “flush with” the front end wall. Additionally, it is unclear what “a portion” is referring to, and whether or not this portion is referring to “a portion of enclosures” or “a portion of the sidewall of the rectangular box shaped enclosure” or “a portion of the front-end wall of the rectangular box shaped enclosure”. This has been interpreted as indicating that “a portion” is referring to a portion of a sidewall of the rectangular box shaped enclosure as can be seen in FIG 5. 

Claim 13 is unclear because it is unclear if the “3 rectangular boxes shaped enclosure” is part of the “one to a plurality” of enclosures as specified in claim 12, or if these enclosures are new and different elements of the same device. The claim has been examined as best understood and interpreted as the 3 rectangular box shaped enclosures are part of the “one to a plurality of box shaped enclosures” as recited previously. Examiner suggests amending this to –wherein the at least one box shaped enclosure comprises 3 rectangular box shaped enclosures--. 
Claim 13 “a center rectangular box shaped enclosure” is indefinite because it is unclear if this center rectangular box shaped enclosure is one of the 3 rectangular box shaped enclosures which is recited previously, or a new rectangular box shaped enclosure. The claim has been examined as best understood and the limitation is interpreted as being part of the 3 rectangular box shaped enclosures. Examiner suggests amending this to –a center rectangular box shaped enclosure of the 3 rectangular box shaped enclosures--.
Claim 15 is indefinite because it is unclear how the side openings are distanced from a wall (and which wall, whether that be a wall of the enclosure or a wall in the exterior environment). It is also unclear how the rodent is intended to enter the trap by passing between a wall. It appears in the disclosure that a rodent passes through the side openings in FIG 5 in order to enter the enclosure, but there is no adjacent wall except for the front wall, therefore it is also unclear of this “wall” was intended to be the front wall, where a rodent can pass through the opening adjacent to the front wall, or between a side of the opening and the front wall. 

Claims 18-21 “the enclosure portion” lacks antecedent basis. It is unclear what the “enclosure portion” entails. The claims have been examined as best understood and “the enclosure portion” has been interpreted as the walls of the device.
Appropriate correction is required.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
How the plurality of side openings are arranged in Claim 12 and what walls these openings are in. The claim indicates a plurality of side openings exist but do not indicate where these plurality of side openings are. It is unclear if the plurality of side openings are all on one outermost wall of the enclosure, or if they are arranged on interstitial walls present within the main enclosure (as can be seen in applicant’s FIG 5). As written, the claim does not provide sufficient structure (the exterior sidewalls, the interior sidewalls), which then are provided with these openings.
How the three rectangular box shaped enclosures are oriented as suggested in claim 13. The claim indicates that the device contains 3 rectangular box shaped enclosures, and claim 12 suggests “one to a plurality of box shaped enclosures”, however these enclosures are not given any orientation with how they are arranged with respect to one another. Thus, in claim 13, the limitation of “a center rectangular box shaped enclosure” is unclear since there is no indication in the claims of how the three rectangular box shaped enclosures are oriented such that there could be a center one. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030110679 A1) to Collins and further in view of (US 3025630 A) to Silvey.
In regards to claim 12 as best understood, Collins teaches a device for trapping and killing rodents, the device comprises: one to a plurality of rectangular box shaped enclosures (Collins; Fig 1, singular box shaped enclosure) [Collins teaches “at least one” or “one or a plurality” of enclosures as indicated as best understood in the 112b rejection above] containing rodent snap traps (Collins; 50, singular snap trap per box shaped enclosure) having spring-loaded bars (Collins; 60) [Collins teaches where each of the at least one or each of the one or plurality of enclosures as a rodent snap trap or spring-loaded bar as indicated as best understood in the 112b rejection above], each of the one to a plurality of rectangular box shaped enclosures having a height, a width and a length, wherein the length and width are adapted to the length and width of a single rodent snap trap and the height is adapted to accommodate the spring-loaded bar closing within the enclosure (Collins; 50, see FIG 1 where the height of Collins accommodates the spring loaded bar snap trap); (Collins; 10) coupled to a first edge (Collins; see FIG 1 where 10 is connected to the lower edge of the opening) of the one to a plurality of rectangular box shaped enclosures at a front end (Collins; front end near 10), the front flap folds to engage a second edge (Collins; [0022] where the flap 10 can optionally be inserted into slot 40 to engage with a second edge) of the one to a plurality of rectangular box shaped enclosures to create a front-end wall of the one to a plurality of rectangular box shaped enclosures (Collins; a front-end wall would be created by 10 when 10 is closed); a back flap (Collins; 15) coupled to a first edge (Collins; see FIG 4 were 15 is coupled to the lowermost end of the opening) of the one to a plurality of rectangular box shaped enclosures at a back end (Collins; back end at 15), the back flap folds to engage a second edge of the one to a plurality of rectangular box shaped enclosures to create a rear end wall of the one to a plurality of rectangular box shaped enclosures (Collins; [0022] where 15 is closed, which creates a rear end wall); 
Collins fails to teach a plurality of side openings into the one to a plurality of rectangular box shaped enclosures, each of the side openings begin at the front-end wall for a portion of the rectangular box shaped enclosures.
Silvey teaches a plurality of side openings (Silvey; either of 24, framed by 74) into the one to a plurality of rectangular box shaped enclosures, each of the side openings begin at the front-end wall (Silvey; see FIG 1 where the openings begin at the wall 16) for a portion of the rectangular box shaped enclosures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Collins such that it has a plurality of side openings as taught by Silvey. These side openings can provide areas for rodents to enter when the front flap is closed, or can provide alternative openings for rodents to easily enter the enclosure while still maintaining the uni-directional path of the enclosure.

In regards to claim 15, as best understood, Collins as modified by Silvey teach the device according to claim 12, wherein the plurality of side openings are located at a distance from a wall that is sufficient for a rodent to pass between the wall and enter the rectangular box shaped enclosures (Silvey; see openings in the cross section of FIG 4 where opening defined by 74 is spaced adjacent to wall 16 such that a rodent can enter by passing between a wall 16 and into the enclosure).

In regards to claim 18, Collins as modified by Silvey teaches the device according to claim 12, wherein the enclosure portion of the device is constructed of cardboard (Collins; [0019] Line 9).

In regards to claim 19, Collins as modified by Silvey teach the device according to claim 12, wherein the enclosure portion of the device is constructed of plastic (Collins; [0019] Line 9).

Claims 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030110679 A1) to Collins as modified by (US 3025630 A) to Silvey as applied to claim 12 above, in further view of (US 1349177 A) to Wiemer.
In regards to claim 13, Collins as modified by Silvey teach the device according to claim 12, but fail to teach wherein the device contains 3 rectangular boxes shaped enclosure; and a center rectangular box shaped enclosure is without the rodent snap traps.
Weimer teaches wherein the device contains 3 rectangular boxes shaped enclosure (Weimer; see FIG 1 or FIG 2, where there’s two enclosures on either side of 17); and a center rectangular box shaped enclosure is without the rodent snap traps (Weimer; enclosure 17 is in the center of two other enclosures, and does not have snap traps).


In regards to claim 14, Collins as modified by Silvey and Wiemer teach the device according to claim 13, but Collins fails to explicitly teach wherein when the front flap and the rear back flap are opened, the device can be folded flat.
Silvey teaches wherein when the front flap and the rear back flap are opened, the device can be folded flat (Silvey; see FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fold the device taught by Collins as modified by Silvey and Wiemer flat as further taught by Silvey. The device of Collins can be made of cardboard, which is known to be able to fold flat. The motivation would have been to facilitate the storage and shipping of the product, thereby making the product cost effective.

In regards to claim 16, as best understood, Collins as modified by Silvey and Wiemer teach the device according to claim 13, wherein the back end (Collins; end at 15) consists of three flaps (Collins; each of 20 and lower part of 15) and a tab (Collins; upper folded tab section 15).

In regards to claim 17, Collins as modified by Silvey and Wiemer teach the device according to claim 13, wherein a center enclosure (Wiemer; 17) located between a first enclosure and (Wiemer; either enclosure on either side of 17) of the one to a plurality of rectangular box shaped enclosures is narrower than the first enclosure and the third enclosure (Wiemer; where 17 is narrower than the other enclosures on either side).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20030110679 A1) to Collins as modified by (US 3025630 A) to Silvey as applied to claim 12 above, in further view of (US 20150173345 A1) to Morris.
In regards to claim 20, Collins as modified by Silvey teach the device according to claim 12, but fail to explicitly teach wherein the enclosure portion of the device is constructed of chipboard.
Morris teaches wherein the enclosure portion of the device is constructed of chipboard (Morris; [0028] particle-board, which is the same as chip board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use chipboard to build the enclosure of Collins as modified by Silvey. Doing so would make the product of cost effective and as well as durable.  

In regards to claim 21, Collins as modified by Silvey teach the device according to claim 12, but fail to explicitly teach wherein the enclosure portion of the device is constructed of wood.
Morris teaches wherein the enclosure portion of the device is constructed of wood (Morris; [0028] wood, composite wood, plywood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wood to build the trap of Collins in view of Jackson as taught by Morris. Doing so would make the invention durable and as well as cost effective.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the prior art teaches “a one to a plurality of rectangular box shaped enclosures” or “a plurality of side openings into the one to a plurality of rectangular box shaped enclosures, each of the side openings begin at the front-end wall for a portion of the rectangular box shaped enclosures” as claimed in claim 12.
Examiner respectfully disagrees. As best understood, Collins teaches “one to a plurality of rectangular box shaped enclosures” (see 112b rejections and 103 rejections above). Since it is unclear what applicant is referring to by using the phrase “one to a plurality”, the limitation has been examined as best understood to indicate as long as there is at least one enclosure, or one or a plurality of enclosures, which each contain one snap trap with a spring loaded bar, the limitations are read upon. 
Additionally, examiner notes that “one to a plurality” is unclear as indicated in the 112b rejections above, and as indicated in the previous non-final. As such, this limitation has been interpreted as “one or a plurality” “or at least one”, which is taught by the prior art of Collins, which demonstrates at least one enclosure.
Further, the new rejection in view of Silvey teaches the side openings as indicated in the 103 rejection above. See also the 112b rejection above, as the plurality of side openings are also unclear. 
Applicant also argues that Morris and Musket do not overcome the deficiencies of Collins and Jackson since they use rodenticide blocks or glue traps.
Examiner notes that Morris and Musket are still analogous art since they are all pertaining to trapping devices. One of ordinary skill in the art would combine rodent trapping . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647